


117 HR 2799 IH: No Duplicate PPP Loans Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2799
IN THE HOUSE OF REPRESENTATIVES

April 22, 2021
Mr. Perry introduced the following bill; which was referred to the Committee on Small Business

A BILL
To amend the Small Business Act to ensure duplicate loans are ineligible under the paycheck protection program, and for other purposes.


1.Short titleThis Act may be cited as the No Duplicate PPP Loans Act of 2021. 2.Ineligible duplicate loans under the paycheck protection program (a)In generalSection 7A of the Small Business Act (15 U.S.C. 636m) is amended by adding to the end the following new subsection:

(m)Ineligible duplicate loansAny borrower that knowingly and willfully submits false information for the purposes of obtaining a covered loan under section 7(a)(36) shall be required to repay any amount of such covered loan.. (b)GuidanceNot later than 10 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall issue guidance to carry out the amendments made by this Act.
3.Report on ineligible duplicate loans
(a)Report to CongressNot later than 1 week after the date of the enactment of this Act, and weekly thereafter until the last day of the covered period (as defined in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)), the Administrator of the Small Business Administration shall submit to the Committees on Banking, Housing, and Urban Affairs and Small Business and Entrepreneurship of the Senate, and the Committees on Financial Services and Small Business of the House of Representatives, a report on ineligible duplicate loans (as described under section 7A(m) of the Small Business Act, as added by this Act) that includes— (1)the number of attempted applications for such ineligible duplicate loans;
(2)the number of processed applications for such ineligible duplicate loans; (3)dollars disbursed for such ineligible duplicate loans; and
(4)actions taken by the Administrator to— (A)review potential disbursements for such ineligible duplicate loans;
(B)recover improper disbursements for such ineligible duplicate loans; (C)strengthen technical systems to ensure the detection of such ineligible duplicate loan applications; and
(D)provide guidance to lenders on such ineligible duplicate loan applications. (b)PublicationNot later than 7 days after the date on which the Administrator submits a report required under subsection (a), the Administrator shall publish such report on a website of the Small Business Administration.

